PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RENICK, Michael
Application No. 15/951,167
Filed: 11 Apr 2018
For: SKID MOUNTED OIL WELL PRODUCTION PROCESSING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 8, 2021, to revive the above-identified application and concurrently filed a petition to expedite under 37 CFR 1.182.

The petition is GRANTED.

This application became abandoned for failure to properly file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed July 8, 2020.  Accordingly, the application became abandoned on October 9, 2020.  A Notice of Abandonment was mailed October 15, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute statement in lieu of an oath or declaration  (2) the petition fee of $1,050 (3) a proper statement of unintentional delay.  Accordingly, the statement in lieu of an oath or declaration is accepted as being unintentionally delayed.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to the Office of Data Management for further processing into a patent.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET